Citation Nr: 0609637	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  01-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include consideration as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active duty for training from March to July 
1973, and he served on active duty from November 1990 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the RO denied a 
claim of entitlement to service connection for stomach pain 
due to undiagnosed illness.  In February 2002, the veteran 
appeared and testified before a Veterans Law Judge who is no 
longer employed at the Board.  In September 2002, the Board 
deferred adjudication of the claim pending its own 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  A subsequent decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated portions of 38 C.F.R. 
§ 19.9(a)(2) which provided the Board authority to review 
evidence not considered by the RO absent a waiver of 
consideration by the claimant.  The Board remanded the claim 
to the RO in December 2003 for review of additional evidence 
obtained by the Board.


REMAND

In February 2002, the veteran appeared and testified before a 
Veterans Law Judge who is no longer employed at the Board.  
In a letter received in February 2006, the veteran elected to 
have another personal hearing before a Travel Board Member 
who will be deciding his case.  The case is, therefore, 
REMANDED to the RO to accommodate that request.

The RO should undertake appropriate scheduling 
action.  Notice should be sent to the veteran and 
to his representative, in accordance with 
applicable regulations.  Care should be taken to 
assure that the representative is adequately 
informed of the time and location of the hearing.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  No action is required of 
the veteran or his representative until further notice, but 
the veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


